COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  BERNARDO L. GONZALEZ,                         §              No. 08-19-00004-CV

                            Appellant,          §                 Appeal from the

  v.                                            §               346th District Court

  MOMENTUM DESIGN AND                           §            of El Paso County, Texas
  CONSTRUCTION, INC.,
                                                §              (TC# 2018DCV3826)
                             Appellee.
                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 3, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Noemi V. Lopez, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before September 3, 2019.


       IT IS SO ORDERED this 23rd day of July, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.
(Rodriguez, J., not participating)